         Case 3:17-cv-02022-MC         Document 23       Filed 12/07/20    Page 1 of 1




Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


  REBECCA ALMY,                                                               3:17-cv-02022-MC
        Plaintiff,
                                                                    ORDER FOR ATTORNEY
          v.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds that Plaintiff’s Motion for Attorney Fees under 42 U.S.C. § 406(b) is

compliant with LR 4000-8.

       The court finds and orders an attorney fee of $20,435.88 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.

The attorney fee of $4,050.57 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.

                   7th
       Dated this _______           December
                          day of ____________________, 2020.




                                                     s/Michael J. McShane
                                                    ________________________________
                                                    Michael J. McShane
                                                    United States District Court Judge
